Case 2:20-bk-21020-BR   Doc 30 Filed 01/04/21 Entered 01/04/21 16:55:06   Desc
                         Main Document    Page 1 of 6
Case 2:20-bk-21020-BR   Doc 30 Filed 01/04/21 Entered 01/04/21 16:55:06   Desc
                         Main Document    Page 2 of 6
Case 2:20-bk-21020-BR   Doc 30 Filed 01/04/21 Entered 01/04/21 16:55:06   Desc
                         Main Document    Page 3 of 6
Case 2:20-bk-21020-BR   Doc 30 Filed 01/04/21 Entered 01/04/21 16:55:06   Desc
                         Main Document    Page 4 of 6
Case 2:20-bk-21020-BR   Doc 30 Filed 01/04/21 Entered 01/04/21 16:55:06   Desc
                         Main Document    Page 5 of 6
Case 2:20-bk-21020-BR   Doc 30 Filed 01/04/21 Entered 01/04/21 16:55:06   Desc
                         Main Document    Page 6 of 6
